          Case 5:19-cv-06856-EJD Document 24 Filed 11/12/19 Page 1 of 3



 1 IRELL & MANELLA LLP
   Morgan Chu (SBN 70446)
 2 Benjamin W. Hattenbach (SBN 186455)
   Michael D. Harbour (SBN 298185)
 3 1800 Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 4 Telephone: (310) 277-1010
   Facsimile: (310) 203-7199
 5 Email: mchu@irell.com
   Email: bhattenbach@irell.com
 6 Email: mharbour@irell.com

 7 A. Matthew Ashley (SBN 198235)
   Olivia Weber (SBN 319918)
 8 840 Newport Center Drive, Suite 400
   Newport Beach, California 92660-6324
 9 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
10 Email: mashley@irell.com
   Email: oweber@irell.com
11
   Counsel for Defendants
12 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC,
13 VLSI TECHNOLOGY LLC

14                                 UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16                                       SAN JOSE DIVISION

17 INTEL CORP.,                                   Case No. 5:19-cv-06856-EJD

18                   Plaintiff,                   VLSI TECHNOLOGY LLC’S
                                                  DISCLOSURE STATEMENT PURSUANT
19              v.                                TO FEDERAL RULE OF CIVIL
                                                  PROCEDURE 7.1 AND CERTIFICATION
20 FORTRESS INVESTMENT GROUP LLC,                 OF INTERESTED ENTITIES OR
   FORTRESS CREDIT CO. LLC,                       PERSONS PURSUANT TO CIVIL LOCAL
21 VLSI TECHNOLOGY LLC, and                       RULE 3-15
   DSS TECHNOLOGY MANAGEMENT,
22 INC.,

23                   Defendants.

24

25

26

27

28
                                                             VLSI TECHNOLOGY LLC CORPORATE DISCLOSURE
                                                                   AND CERTIFICATE OF INTERESTED PARTIES
                                                                                   Case No. 5:19-cv-06856-EJD
     10757788
          Case 5:19-cv-06856-EJD Document 24 Filed 11/12/19 Page 2 of 3



 1              Pursuant to Federal Rule of Civil Procedure 7.1, Defendant VLSI Technology LLC

 2 (“VLSI”) by its counsel provides the following disclosure of interested nonparties. VLSI is a

 3 subsidiary of CF VLSI Holdings LLC, a privately held company. No publicly held corporation

 4 owns 10% or more of VLSI’s stock.

 5              Pursuant to Civil Local Rule 3-15, the undersigned certifies that the following listed

 6 persons, associations of persons, firms, partnerships, corporations (including parent corporations),

 7 or other entities (i) have a financial interest in the subject matter in controversy or in a party to the

 8 proceeding; or (ii) have a non-financial interest in that subject matter or in a party that could be

 9 substantially affected by the outcome of this proceeding:

10                 •   CF VLSI Holdings LLC
11                 •   Michael Stolarski
12                 •   NXP B.V.
13

14 Dated: November 12, 2019 ___________                   Respectfully submitted,

15                                                        IRELL & MANELLA LLP

16

17
                                                          By:     /s/A. Matthew Ashley
18                                                              Counsel for Defendants
                                                                FORTRESS INVESTMENT GROUP LLC,
19                                                              FORTRESS CREDIT CO. LLC,
                                                                VLSI TECHNOLOGY LLC
20

21

22

23

24

25

26

27

28
                                                                         VLSI TECHNOLOGY LLC CORPORATE DISCLOSURE
                                                                               AND CERTIFICATE OF INTERESTED PARTIES
                                                                                               Case No. 5:19-cv-06856-EJD
     10757788                                           -1-
          Case 5:19-cv-06856-EJD Document 24 Filed 11/12/19 Page 3 of 3



 1                                          ECF ATTESTATION

 2              I, Michael D. Harbour, am the ECF user whose ID and password are being used to file

 3 VLSI TECHNOLOGY LLC’S DISCLOSURE STATEMENT PURSUANT TO FEDERAL

 4 RULE OF CIVIL PROCEDURE 7.1 AND CERTIFICATION OF INTERESTED ENTITIES OR

 5 PERSONS PURSUANT TO CIVIL LOCAL RULE 3-15. I hereby attest that I received

 6 authorization to insert the signatures indicated by a conformed signature (/s/) within this e-filed

 7 document.

 8

 9

10                                                     By: /s/ Michael D. Harbour
                                                               Michael D. Harbour
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      VLSI TECHNOLOGY LLC CORPORATE DISCLOSURE
                                                                            AND CERTIFICATE OF INTERESTED PARTIES
                                                                                            Case No. 5:19-cv-06856-EJD
     10757788                                         -2-
